11/28/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA                           Case Number: DA 22-0146


                                    No. DA 22-0146


 STATE OF MONTANA,

                Plaintiff and Appellee,

      v.

TYLER FREDERICK ERICKSON,

               Defendant and Appellant.

                                          ORDER

      Upon consideration of Appellant’s motion for a 30-day extension of time to

file the reply brief and good cause appearing therefor,

      IT IS HEREBY ORDERED that Appellant is is granted an extension of time

to and including December 29, 2022, within which to prepare, serve, and file the

reply brief.

      No further extensions will be granted.




KFS                                                                    Electronically signed by:
                                                                             Mike McGrath
                                                                Chief Justice, Montana Supreme Court
                                                                          November 28 2022